DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an imprint template, classified in G03F 7/0002.
II. Claim 11-20, drawn to a method of manufacturing an imprint template, classified in B29C 37/0067.
Examiner notes claims 18-20 recite “The imprint template” but depend from claim 11, a method claim. Claims 18-20 appear to recite process steps and are being included in the method invention, Group II. Applicant’s representative confirmed 18-20 depend from the method claim in a phone call on 10/15/2021.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the imprint template product of Group I can be made by a materially different process such as deposition or by hand.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
a)	the inventions have acquired a separate status in the art in view of their different classification
b)	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
c)	the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 
During a telephone conversation with Ryota Watanabe (#75,942) on 10/15/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (US 2014/0314897).
Regarding claim 1, Ahn meets the claimed, An imprint template, (Ahn [0025] describes an imprint template) comprising: a substrate; (Ahn [0027] describes a template with a base template substrate 12) a resin film on the substrate and having an imprint pattern therein; (Ahn [0027] describes a patterned layer 196 on the substrate, the patterned layer 196 being made of a polymeric material 34)  and a resist-repellant layer provided on a surface of the imprint pattern, (Ahn [0027] and [0031] describe an oxide layer 160 covering the patterned layer 146 that prevents the resist from adhering or bonding to the polymer template) the resist-repellant layer containing an inorganic element (Ahn [0027] teaches an oxide layer 160, metals are inorganic.)
Regarding claim 2, Ahn meets the claimed, The imprint template according to claim 1, wherein a thickness of the resist-repellant layer is equal to or less than 10 nm (Ahn [0027] teaches the thickness of the oxide layer can be 2-10 nm.)
Regarding claim 3, Ahn meet the claimed, The imprint template according to claim 2, wherein the thickness of the resist-repellant layer is equal to or greater than 1 nm (Ahn [0027] teaches the thickness of the oxide layer can be 2-10 nm.)
Regarding claim 5, Ahn meets the claimed, The imprint template according to claim 1, wherein the inorganic element is one of silicon, aluminum, and zirconium (Ahn [0029] teaches the oxide layer contains silicon dioxide.)
Regarding claim 8, Ahn meets the claimed, The imprint template according to claim 1, wherein the resist-repellant layer comprises an oxide material (Ahn [0029] teaches the oxide layer contains silicon dioxide.)
Regarding claim 9, Ahn meet the claimed, The imprint template according to claim 8, wherein the oxide material is SiO2, Al2O3, or ZrO2 (Ahn [0029] teaches the oxide layer contains silicon dioxide.)
Regarding claim 10, Ahn The imprint template according to claim 1, wherein the resist-repellant layer is on a front surface and side surfaces of the imprint pattern (Ahn [0027] teaches the oxide layer (resist-repellant) 160 is formed on the patterned layer 146, see Figure 3B for the oxide layer 160 on the front and side surface of the pattern 146.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ahn (US 2014/0314897).
Regarding claim 4, Ahn teaches either a metal or an oxide layer and no single embodiment meets the claimed, The imprint template according to claim 1, wherein the inorganic element is a metallic element, however, Ahn [0027] teaches a metal layer 160, metals are inorganic.
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention. See MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to replace the oxide layer of Ahn with a metal layer of Ahn because metal layers are also a known compound for preventing adhering or bonding with the resist liquid during imprinting, see Ahn [0031].
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over modified Ahn further in view of Lane (US 10,857,724).
Regarding claim 6, Ahn teaches either a metal or an oxide layer and no single embodiment meets the claimed The imprint template according to claim 1, wherein the resist-repellant layer includes and the inorganic element is a metallic element however, Ahn [0027] teaches a metal layer 160, metals are inorganic.

It would have been obvious to a person of ordinary skill in the art before the filing date to replace the oxide layer of Ahn with a metal layer of Ahn because metal layers are also a known compound for preventing adhering or bonding with the resist liquid during imprinting, see Ahn [0031].
Ahn does not meet the claimed, resist-repellant layer includes a polymer component which is the same as the resin film.
Analogous in the field of imprint lithography adhesive templates, Lane meets the claimed, resist-repellant layer includes a polymer component which is the same as the resin film (Lane col. 5 lines 24-37 and col. 6 lines 30-32 teach a polymerization inhibiting compound that prevents adhesion of resist resin made of an inhibitor and an elastomeric resin which is the same elastomeric resin in the template, see Figures 4A or 4B.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the metal layer of modified Ahn with the polymer resin of Lane in order to allow the inhibitor compound to diffuse to the surface of the resin/template interface and prevent adhesion of the resin to the template, see Lane col. 6 lines 8-32.
Regarding claim 7, Ahn [0027] and [0031] teach a metallic element but do not meet the claimed, The imprint template according to claim 6, wherein a concentration of the metallic element gradually decreases from an outer surface of the resist-repellant layer toward the resin film. 
Lane col. 5 lines 51-55 teaches allowing the polymerization inhibitor, the element preventing the adhesion, to diffuse to the surface of the template meeting the resin element for imprinting.  When combined, Ahn teaches a metallic element for repelling resin and Lane teaches an increased concentration of the element preventing resin from sticking to the template at the surface of the template and thus Ahn modified by Lane meets the claimed, The imprint template according to claim 6, wherein a concentration of the metallic element gradually decreases from an outer surface of the resist-repellant layer toward the resin film.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the metallic element of Ahn with the increased concentration at the outer surface as described in Lane in order to prevent adhesion of the resin element to the template, see Lane col. 5 lines 59-62 and col. 6 lines 30-32.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./Examiner, Art Unit 1744                                          

/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744